UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2007 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-32682 GALAXY ENERGY CORPORATION (Exact name of registrant as specified in its charter) Colorado (State or other jurisdiction of incorporation or organization) 98-0347827 (IRS Employer Identification No.) 1331 – 17th Street, Suite 1050, Denver, Colorado 80202 (Address of principal executive offices)(Zip Code) (303) 293-2300 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[x]Yes[]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer[]Accelerated filer[]Non-accelerated filer[x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[]Yes[X] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 83,661,968 shares of Common Stock, $0.001 par value, as of October 11, 2007 GALAXY ENERGY CORPORATION (A Development Stage Company) CONSOLIDATED BALANCE SHEETS August 31, 2007 (unaudited) November 30, 2006 ASSETS Current assets Cash and cash equivalents $ 52,170 $ 608,180 Accounts receivable, joint interest 16,914 60,475 Accounts receivable, joint interest, related party 95,309 923,172 Accounts receivable, other 11,624 102,800 Prepaid and other 116,726 107,236 Total Current Assets 292,743 1,801,863 Oil and gas properties, at cost, full cost method of accounting Unevaluated oil and gas properties 43,254,484 42,767,330 Evaluated oil and gas properties 13,013,975 10,991,945 Less accumulated depletion, amortization and impairment (13,013,975 ) (8,966,135 ) 43,254,484 44,793,140 Furniture and equipment, net 71,141 121,945 Other assets Deferred financing costs, net 423,391 565,524 Restricted investments 428,261 459,783 Other 61,303 18,003 912,955 1,043,310 Total Assets $ 44,531,323 $ 47,760,258 LIABILITIES AND STOCKHOLDER’S EQUITY Current liabilities Accounts payable and accrued expenses $ 1,506,654 $ 1,548,168 Accounts payable – related party 49,413 64,400 Current portion convertible notes payable, net 10,019,996 Notes payable – related party 2,049,728 7,549,728 Interest payable 755,399 2,488,451 Total Current liabilities 4,361,194 21,670,743 Non-current obligations Convertible notes payable, net 24,764,284 16,308,801 Notes payable – related party 14,118,777 Interest payable 3,763,957 572,466 Interest payable – related party 929,386 Asset retirement obligation 1,913,815 1,288,337 Total Non-current obligations 45,490,219 18,169,604 Stockholders’ equity (deficit) Preferred stock, $001 par value; Authorized – 25,000,000shares; Issued – none Common stock, $.001 par value; Authorized – 400,000,000shares;Issued and outstanding – 83,661,968 shares and 81,661,968 shares 83,662 81,662 Capital in excess of par value 72,837,413 71,537,766 Deficit accumulated during the development stage (78,241,164 ) (63,699,517 ) Total Stockholders’ equity (deficit) (5,320,089 ) 7,919,911 Total Liabilities and Stockholders’ Equity (deficit) $ 44,531,323 $ 47,760,258 The accompanying notes are an integral part of these financial statements. 2 GALAXY ENERGY CORPORATION (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited Three Months Ended August 31, 2007 2006 Revenue Natural gas sales $ 76,303 $ 281,559 76,303 281,559 Operating expenses Lease operating expense 445,817 189,493 General and administrative 761,617 1,172,301 Impairment of oil and gas properties 2,370,880 1,031,160 Depreciation, depletion and amortization 232,056 318,379 3,810,370 2,711,333 Other income (expense) Interest and other income 4,749 3,283 Interest expense and financing costs (2,044,630 ) (3,970,113 ) (2,039,881 ) (3,966,830 ) Net Loss $ (5,773,948 ) $ (6,396,604 ) Net loss per common share – basic & diluted $ (.07 ) $ (.09 ) Weighed average number of common shares outstanding - basic and diluted 83,661,968 70,536,771 The accompanying notes are an integral part of these financial statements. 3 GALAXY ENERGY CORPORATION (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited Nine Months Ended August 31, From Inception (June 18, 2002) to 2007 2006 August 31, 2007 Revenue Natural gas sales $ 447,232 $ 955,895 $ 3,061,523 Gain on disposition of oil and gas property 197,676 Gain on disposition of oil and gas property and other income, related party 122,946 447,232 955,895 3,382,145 Costs and expenses Lease operating expense 704,151 590,311 2,509,602 General and administrative 2,801,617 3,652,158 19,887,519 Impairment of oil and gas properties 3,866,195 1,031,160 10,534,191 Depreciation, depletion and amortization 511,168 680,707 3,254,763 7,883,131 5,954,336 36,186,075 Other income (expense) Interest and other income 14,043 12,588 244,344 Interest expense and financing costs (7,119,791 ) (12,918,109 ) (45,681,578 ) (7,105,748 ) (12,905,521 ) (45,437,234 ) Net Loss (14,541,647 ) (17,903,962 ) (78,241,164 ) Net loss per common share – basic and diluted (.17 ) (.26 ) (1.45 ) Weighed average number of common shares Outstanding
